35 A.3d 1136 (2012)
In re James W. BEANE, Jr., Respondent.
No. 11-BG-1266.
District of Columbia Court of Appeals.
Filed January 26, 2012.
BEFORE: GLICKMAN and EASTERLY, Associate Judges, and FARRELL, Senior Judge.
Prior report: D.C., 6 A.3d 261.

ORDER
PER CURIAM
On consideration of Bar Counsel's report regarding petitioner's petition for reinstatement, the petition for reinstatement, and it appearing that petitioner filed his D.C. Bar R. XI, § 14(g) affidavit on December 20, 2010 and therefore is eligible to file the petition for reinstatement, it is
ORDERED that petitioner's petition for reinstatement is granted; however, reinstatement is subject to the following conditions, which we add pursuant to our authority under D.C. Bar R. XI, § 16(f): (1) petitioner must, every six months for a period of three years, file a written report with Bar Counsel that specifies his (a) efforts during that period toward full repayment of the $29, 935.00 to the Client Security Fund, (b) both the nature of any work he has performed and the continuing legal education he has undertaken during the period, and (c)whether he has personally taken on new clients (as opposed to performing legal work for other attorneys), and if so, the system set up to segregate client funds and the system set up to assure adequate communication with clients. Additionally, petitioner, must consult with the District of Columbia Bar's Practice Management Advisory Service prior to reentry into private practice. Petitioner shall execute any necessary waivers of confidentiality required for Bar Counsel to obtain information on petitioner's compliance with the repayment condition. It is
FURTHER ORDERED that James W. Beane, Jr., Esquire is hereby reinstated to the Bar of the District of Columbia subject to the conditions outlined above. Failure to fully comply with the above conditions and to fully repay the Client Security Fund within three years may result in revocation of this reinstatement order. See D.C. Bar R. XI, § 16(f).